DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 12/21/20.  As directed by the amendment: claims 1, 12, and 19 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2011/0036815) in view of Dreiss (DE 202013002690).
With regard to claim 1, Zamuner teaches a welding-type cable assembly (300, FIG. 10 & 11), 
comprising: a cable (124) configured to deliver welding-type current and an electrode wire (126) to a welding-type torch (torch 16 attached at gooseneck 20, FIG. 1, 10 & 11), the cable (124) configured to be coupled to the welding-type torch (16) on a first end (at location of 20/14, FIG. 1) and coupled to at least one of a wire feeder (19) or a welding-type power supply on a second end (at location of 33/19, FIG. 1); and a spring (304) mechanically coupled to the cable (124), the spring (304) having a higher resistance to 
	Zamuner does not teach the spring configured to transfer a portion of twisting induced at a first end of the cable past a bend portion of the cable.   However, Dreiss teaches the aforementioned limitation(s) as a spring 28 supports a strand 10 to prevent hose lines 6 or other electric cables 8 from bending at a sharp edge to ensure a high bend angle is not encountered (para. [0020], FIG. 1 & 2) and the twisting comprising a force rotating the cable around a longitudinal axis of the cable (“The spring provided according to the invention makes it possible to stabilize the strand when entering or leaving the respective housing. The spring surrounding the strand resiliently supports the longitudinal extent of the strand without, however, forming a rigid support which, on the one hand, could be bothersome to handle and, on the other hand, could in turn give rise to kinks…”, para. [0006]).
	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zamuner reference, to include the spring configured to transfer a portion of twisting induced at a first end of the cable past a bend portion of the cable, as suggested and taught by Dreiss, for the purpose of providing a reduced radius of curvature to thereby avoid damage being caused to the cable included therein (Zamuner, para. [0020]).   
With regard to claim 2, Zamuner teaches a first end of the spring (304) is rigidly fixed to an external jacket of the cable (spring 304, preferably made of metal is installed within the conduit and is press fit or otherwise engages the groove 302 formed in the internal wall of the conduit, para. [0067] - [0070]; FIG. 1, 10, and 11).  Alternatively, Dreiss illustrates in FIG. 1 spring 28 at a first end (at mobile unit 4) rigidly fixed to an external jacket 12 of cable 10.
With regard to claim 3, Zamuner teaches a second end of the spring (304) is rigidly fixed to the external jacket of the cable (spring 304 is situated within sleeve 130 and up to a second end situated at around housing 18, para. [0067] - [0070]; FIG. 1, 10 and 11).   Alternatively, Dreiss illustrates in FIG. 1 spring 28 at a second end (at stationary unit 2) rigidly fixed to an external jacket 12 of cable 10.   
With regard to claim 4, Zamuner teaches a second end of the spring (304) is rigidly fixed to an external jacket of the cable  (spring 304 is situated within sleeve 130 and up to a second end situated at around housing 18, para. [0067] - [0070]; FIG. 1, 10 and 11) and a first end of the spring (304) is 
With regard to claim 5, Zamuner teaches a power connector attached to the cable (power line 124 connected to conventional power supply providing power to wire feeder 19, para. [0036]), a second end of the spring (304) being rigidly fixed to the power connector (power line 124), the cable configured to be coupled to at least one of the wire feeder (19) or the welding-type power supply via the power connector (conventionally used power line connected to wire feeder 19, para. [0036]).
With regard to claim 6, Dreiss teaches a second end of the spring (28) is rigidly fixed to the cable (10) at an intermediate location along a length of the cable (FIG. 1).
With regard to claim 7, Dreiss teaches the spring (28) and the cable (10) are frictionally coupled along a length of the spring (28), the spring (28) configured to reduce twisting in the cable (10) based on the frictional coupling (para. [0020]).
With regard to claim 8, Dreiss teaches the spring (28) is configured to distribute twisting stress over a length of the cable that is frictionally coupled to the spring (spring 28 supports a strand 10 to prevent hose lines 6 or other electric cables 8 from bending at a sharp edge to ensure a high bend angle is not encountered (para. [0020], FIG. 1 & 2)).
.With regard to claim 9, Zamuner teaches the welding-type cable assembly (300, FIG. 10 & 11),  is configured to be positioned within a robotic arm of a robotic welding system ( coiled spring is added to prevent or minimize kinking of the flexible conduit cable 300 as the conduit is moved by the robotic arm assembly, para. [0067]).
With regard to claim 10, although the prior art of record does not explicitly teaches an inner diameter of the spring is between 0.000 inches and 0.100 inches greater than an outer diameter of the cable or the outer diameter of the cable is between 0.000 inches and 0.010 inches greater than the inner diameter of the spring, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation as Dreiss explicitly provides for an embodiment predetermined values for a curvature of radius for a given 
With regard to claim 11, Dreiss teaches the spring (28) is configured to be fixed to the welding-type torch (4, FIG. 1) and to a location along a length of the cable (connected at stationary structure 2, FIG. 1), and the spring (28) is configured to not apply a substantial frictional force to the cable (10) in response to torque applied to the spring (spring 28 supports a strand 10 to prevent hose lines 6 or other electric cables 8 from bending at a sharp edge to ensure a high bend angle is not encountered (para. [0020], FIG. 1 & 2).
With regard to claim 12, Zamuner teaches A welding-type torch assembly (300, FIG. 10 & 11) for a robotic welding system (coiled spring is added to prevent or minimize kinking of the flexible conduit cable 300 as the conduit is moved by the robotic arm assembly, para. [0067]), the welding-type torch assembly comprising: a welding-type torch (16); a cable (124) configured to deliver welding-type current and an electrode wire (126) to a welding-type torch (torch 16 attached at gooseneck 20, FIG. 1, 10 & 11), the cable (124) configured to be coupled to the welding-type torch (16) on a first end (at location of 20/14, FIG. 1) and coupled to at least one of a wire feeder (19) or a welding-type power supply on a second end (at location of 33/19, FIG. 1); and a spring (304) mechanically coupled to the cable (124), the spring (304) having a higher resistance to torque than the cable (124) (spring provides resilience and rigidity to the conduit and allows the conduit to bend without kinding, para. [0067] & [0068]).
	Zamuner does not teach the spring configured to transfer a portion of twisting induced at a first end of the cable past a bend portion of the cable and the twisting comprising a force rotating the cable around a longitudinal axis of the cable.   However, Dreiss teaches the aforementioned limitation(s) as a spring 28 supports a strand 10 to prevent hose lines 6 or other electric cables 8 from bending at a sharp edge to ensure a high bend angle is not encountered (para. [0020], FIG. 1 & 2), and and the twisting comprising a force rotating the cable around a longitudinal axis of the cable (“The spring provided according to the invention makes it possible to stabilize the strand when entering or leaving the respective housing. The spring surrounding the strand resiliently supports the longitudinal extent of the strand without, however, forming a rigid support which, on the one hand, could be bothersome to handle and, on the other hand, could in turn give rise to kinks…”, para. [0006]).

With regard to claim 13, Dreiss teaches the spring (28) and the cable (10) are frictionally coupled along a length of the spring (28), the spring (28) configured to reduce twisting in the cable (10) based on the frictional coupling (para. [0020]).
With regard to claim 14, Dreiss teaches the spring (28) is configured to distribute twisting stress over a length of the cable that is frictionally coupled to the spring (spring 28 supports a strand 10 to prevent hose lines 6 or other electric cables 8 from bending at a sharp edge to ensure a high bend angle is not encountered (para. [0020], FIG. 1 & 2)).
With regard to claim 15, Zamuner teaches a power connector attached to the cable (power line 124 connected to conventional power supply providing power to wire feeder 19, para. [0036]), a second end of the spring (304) being rigidly fixed to the power connector (power line 124), the cable configured to be coupled to at least one of the wire feeder (19) or the welding-type power supply via the power connector (conventionally used power line connected to wire feeder 19, para. [0036]).
With regard to claim 16, Zamuner teaches a first end of the spring (304) is rigidly fixed to an external jacket of the cable (spring 304, preferably made of metal is installed within the conduit and is press fit or otherwise engages the groove 302 formed in the internal wall of the conduit, para. [0067] - [0070]; FIG. 1, 10, and 11).  Alternatively, Dreiss illustrates in FIG. 1 spring 28 at a first end (at mobile unit 4) rigidly fixed to an external jacket 12 of cable 10.
With regard to claim 17, Zamuner teaches a second end of the spring (304) is rigidly fixed to the external jacket of the cable (spring 304 is situated within sleeve 130 and up to a second end situated at around housing 18, para. [0067] - [0070]; FIG. 1, 10 and 11).   Alternatively, Dreiss illustrates in FIG. 1 spring 28 at a second end (at stationary unit 2) rigidly fixed to an external jacket 12 of cable 10.   
With regard to claim 18, Dreiss teaches the spring (28) is configured to be fixed to the welding-type torch (4, FIG. 1) and to a location along a length of the cable (connected at stationary structure 2, 
With regard to claim 19, Zamuner teaches A robotic welding assembly for a robotic welding system (coiled spring is added to prevent or minimize kinking of the flexible conduit cable 300 as the conduit is moved by the robotic arm assembly, para. [0067]), the robotic welding assembly comprising:
a welding-type torch (16); a cable (124) configured to deliver welding-type current and an electrode wire (126) to a welding-type torch (torch 16 attached at gooseneck 20, FIG. 1, 10 & 11), the cable (124) configured to be coupled to the welding-type torch (16) on a first end (at location of 20/14, FIG. 1) and coupled to at least one of a wire feeder (19) or a welding-type power supply on a second end (at location of 33/19, FIG. 1); and a spring (304) mechanically coupled to the cable (124), the spring (304) having a higher resistance to torque than the cable (124) (spring provides resilience and rigidity to the conduit and allows the conduit to bend without kinding, para. [0067] & [0068]); and a robotic arm (robotic arm assembly, para. [0067]) configured to manipulate the welding-type torch (16), the robotic arm configured to bend a portion of the cable (within conduit 300) when manipulating the welding-type torch (para. [0067])
	Zamuner does not teach the spring configured to transfer a portion of twisting induced at a first portion of the cable, resulting from manipulation of the welding-type torch by the robotic arm, to a second portion of the cable across a bend portion of the cable from the first portion of the cable and the twisting comprising a force rotating the cable around a longitudinal axis of the cable.   However, Dreiss teaches a spring 28 supports a strand 10 to prevent hose lines 6 or other electric cables 8 from bending at a sharp edge to ensure a high bend angle is not encountered (para. [0020], FIG. 1 & 2) and and the twisting comprising a force rotating the cable around a longitudinal axis of the cable (“The spring provided according to the invention makes it possible to stabilize the strand when entering or leaving the respective housing. The spring surrounding the strand resiliently supports the longitudinal extent of the strand without, however, forming a rigid support which, on the one hand, could be bothersome to handle and, on the other hand, could in turn give rise to kinks…”, para. [0006]).

With regard to claim 20, Zamuner teaches the cable is disposed within the robotic arm in a through-arm configuration (FIGS. 10 and 11 illustrate the addition of a coiled spring to the integral handle and to the conduit. The coiled spring is added to prevent or minimize kinking of the flexible conduit cable 300 as the conduit is moved by the robotic arm assembly, para. [0067]).

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered and are addressed hereafter.   Prior to the date of the Examiner Interview of December 14, 2020 the Examiner had requested a copy of any proposed claim amendments and/or an agenda; however, the claim amendment that was furthered during the interview was presented for the first time during the Examiner Interview (as indicated in the Applicant-Initiated Interview Summary of 12/18/20), and further, the Examiner indicated that they would need to perform a further review of the totality of the written description of the instant patent application in addition to a more complete review of the cited prior art.   Upon further review of the claim amendment, it is submitted that the amendment does not overcome the prior art of record.  The claim amendment as amended does not identify how the structure of the instant patent application differs from the prior art.   The only structural detail provided with regard to the spring within the claim is that “the spring has a higher resistance to torque than the cable” which the prior art clearly teaches (as identified above: “a spring (304) mechanically coupled to the cable (124), the spring (304) having a higher resistance to torque than the cable (124) (spring provides resilience and rigidity to the conduit and allows the conduit to bend without kinking, para. [0067] & [0068]) ….”).  Within the written description of the instant patent application, the description related to the instant patent application’s description of “twisting” may be found in at least para. [0020] which explicitly states that “The example welding-type cable assemblies further include a spring mechanically coupled to the cable and having a higher resistance to torque than the cable, in which spring is configured to reduce transfer a portion of twisting induced at a first end of the spring provided according to the invention makes it possible to stabilize the strand when entering or leaving the respective housing. The spring surrounding the strand resiliently supports the longitudinal extent of the strand without, however, forming a rigid support which, on the one hand, could be bothersome to handle and, on the other hand, could in turn give rise to kinks…”, para. [0006].   
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761